PER CURIAM.
In this dissolution of marriage action, the former husband appeals the final judgment. We affirm in part and reverse in part.
We reverse under the circumstances of this case the direction that the husband pay child support in an amount exceeding that called for by the child support guidelines. He argues that his obligation should be $78.80 per week instead of the $115.00 per week ordered by the trial court. The former wife agrees that he is correct. We direct the trial court upon remand to reduce his child support obligation accordingly-
Upon remand the trial court also shall attach to the final judgment the Exhibit A to which the final judgment refers.
Affirmed in part, reversed in part, and remanded.
RYDER, A.C.J., and DANAHY and LEHAN, JJ., concur.